                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                          Case No. 1:17-CV-00256


SHIRLEY TETER,

                      Plaintiff,                 PLAINTIFF SHIRLEY TETER’S
                                                      MOTION TO SEAL
       v.

PROJECT VERITAS ACTION FUND
et al.,

                     Defendants


      Pursuant to Federal Rules of Civil Procedure 5.2(d) and 5.2(f), and Local

Civil Rules 6.1(c), and the Consent Protective Order in this matter [D.E. 33],

Plaintiff Shirley Teter, through her respective undersigned counsel, hereby moves

for leave to file under seal certain materials submitted by Plaintiff in opposition to

Defendants’ motion for summary judgment.

      In support of this motion, Plaintiff shows the Court the following:

      1.      Defendants moved for summary judgment, arguing, in part, that

Plaintiff had not demonstrated damages to support her claims. In opposition to

Defendants’ filing, Plaintiff is submitting excerpts from her personal, medical

records.




           Case 1:17-cv-00256-MR Document 44 Filed 01/22/19 Page 1 of 5
      2.      At the outset of discovery, the parties recognized that certain materials

may be confidential and require special treatment in filings with the Court. In

recognition of the foregoing circumstances, the parties entered into, and this Court

approved, a Consent Protective Order to facilitate the exchange of discovery in the

case. [D.E. 33]. That Consent Protective Order contemplates that information

designated as “confidential” under its terms, as well as any information containing

or derived from such confidential information, may be filed under seal. [D.E. 33 at

11]. Medical records were specifically contemplated by the parties as potential

sources of confidential material. [See D.E. 33 at 2]

      3.      By this motion, Ms. Teter respectfully seeks leave to file under seal

three pages of medical records labeled TETER01688, TETER1689, and

TETER1692 (the “Proposed Sealed Records”), and attached to Ms. Teter’s

summary judgment response as Exhibits 36, 37, and 38:

            A non-confidential description of the materials sought to be
             sealed: The Proposed Sealed Records are Ms. Teter’s medical records
             for three separate visits with a medical professional;
            A statement indicating why sealing is necessary and there are no
             alternatives to filing under seal: Ms. Teter’s medical records
             contain her personal, protected health information and the parties have
             agreed that such records are appropriate for sealing;
            The timing of the sealing: Because these are Ms. Teter’s personal,
             protected health information, Ms. Teter requests that the sealing be
             permanent;
            Supporting authority: Ms. Teter’s medical records are protected by
             the Health Insurance Portability and Accountability Act of 1996
             (“HIPAA”), which protects individually-identifiable health
             information regarding the past, present, or future physical or mental
                                           2

           Case 1:17-cv-00256-MR Document 44 Filed 01/22/19 Page 2 of 5
                health or condition of an individual. See Public Law 104-19; 45
                C.F.R. §160; 45 C.F.R. §164.

        4.      By this motion, Ms. Teter also respectfully seeks leave to file under

seal the deposition transcript of Defendant James O’Keefe:

              A non-confidential description of the materials sought to be
               sealed: Mr. O’Keefe’s entire deposition transcript;
              A statement indicating why sealing is necessary and there are no
               alternatives to filing under seal: Defendants’ counsel designated the
               entire transcript as attorneys eyes only and subsequently de-
               designated portions of the transcript;
              The timing of the sealing: Plaintiff’s counsel takes no position on
               whether the materials need to be sealed for an extended period of
               time;
              Supporting authority: Plaintiff’s counsel defers to Defendants’
               counsel for authority on the necessity of sealing Mr. O’Keefe’s
               transcript.

        5.      Undersigned counsel has consulted with counsel for Defendants

regarding consent to this motion. Defendants’ counsel consents.

        WHEREFORE, for the foregoing reasons, Plaintiff respectfully requests that

the Court grant her request for leave to file the materials described above under

seal.




                                            3

             Case 1:17-cv-00256-MR Document 44 Filed 01/22/19 Page 3 of 5
This the 22nd day of January, 2019.

                         Respectfully submitted,

                         ELLIS & WINTERS, LLC

                         By: /s Jonathan D. Sasser
                                Jonathan D. Sasser (NC Bar No. #10028)
                                Jeremy M. Falcone (NC Bar No. #36182)
                                Preetha Suresh Rini (NC Bar No. 51022)
                                4131 Parklake Ave., Suite 400
                                Raleigh, NC 27612
                                Phone: 919-865-7002
                                Fax: 919-865-7010
                                jon.sasser@elliswinters.com
                                jfalcone@elliswinters.com
                                preetha.sureshrini@elliswinters.com


                         CRITCHFIELD, CRITCHFIELD &
                         JOHNSTON, LTD.

                         By:   /s/ Ralph Streza
                               Ralph Streza (OH S. Ct. #0017694)
                               4996 Foote Road
                               Medina, Ohio 44256
                               Phone: 330-723-6404
                               Fax: 330-721-7644
                               Email: streza@ccj.com

                               Counsel for Plaintiff Shirley Teter




                                 4

  Case 1:17-cv-00256-MR Document 44 Filed 01/22/19 Page 4 of 5
                          CERTIFICATE OF SERVICE

      I do certify that on the 22nd day of January, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel of record or interested parties via the

CM/ECF system.

                                         By:    /s Jonathan D. Sasser
                                                Jonathan D. Sasser




                                            5

         Case 1:17-cv-00256-MR Document 44 Filed 01/22/19 Page 5 of 5
